 HILLCREST NURSING HOME5(Alfred Satin d/b/a Hillcrest Nursing Home andFlorence Kirsch and Hillcrest Nursing HomeEmployees Association, Party to the Contract,and Local 875, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Help-ers of America, Party in Interest. Case 2-CA-15727August 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn April 29, 1980, Administrative Law JudgeMelvin J. Welles issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Adminstrative Law Judge found, inter alia,that Respondent violated Section 8(a)(l) and (2) ofthe Act by recognizing and entering into a contractwith Hillcrest Nursing Home Employees Associ-ation at a time when the Association did not repre-sent a majority of Respondent's employees in theunit. The General Counsel excepts to the Adminis-trative Law Judge's failure to find that such activi-ty also violated Section 8(a)(3) as the contract en-tered into contained a union-security clause. Wefind merit in this exception.The General Counsel alleged separately in thecomplaint that Respondent violated Section 8(a)(3)in that the union-security provision of the contractdoes not comply with the requirements of Section8(a)(3) of the Act.The Administrative Law Judge found that thelanguage of the provision did not contravene theproviso of Section 8(a)(3). He further found, how-ever, that as the recognition of the Association wasunlawful, so was the entire contract, and he or-dered that it be set aside. He saw no need, there-fore, for a separate order respecting the union-secu-rity clause. We disagree.In a case such as this where an employer entersinto a collective-bargaining agreement containing aunion-security provision with a minority union, the8(a)(3) violation derives from the same facts uponwhich the 8(a)(2) violation is predicated, andwhich were fully litigated here. The finding of a251 NLRB No. 14violation upon which an order will issue dependsnot on whether or not the wording of the provi-sion conforms to the proviso of Section 8(a)(3), buton the fact that the existence of such a provisiondiscriminatorily encourages employees to join theminority union.' We therefore find that the actionsof Respondent here violated Section 8(a)(3), aswell as Section 8(a)(2) and (1), and we shall pro-vide the appropriate remedy of reimbursement toemployees for moneys paid to the Association fordues, fees, and other obligations as a result of Re-spondent's actions.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Alfred Satin d/b/a Hillcrest Nursing Home, SpringValley, New York, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order, as so modified:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Reimburse all present and former employeesfor moneys paid by, or withheld from, them on orafter May 22, 1978, for initiation fees, dues, orother obligations of membership in Hillcrest Nurs-ing Home Employees Association, with interestthereon computed in the manner provided in Flor-ida Steel Corporation, 231 NLRB 651 (1977), andIsis Plumbing & Heating Co., 138 NLRB 716(1962)."2. Substitute the attached notice for that of theAdministrative Law Judge.Unal 7ril (Coli Sa , In, 234 NlRB 125h (Ig2 S)2 Member Jnlklnrl, s l ss aIard Irs hacd n tihe tlnIat .forW111thin hi, dist t Irr ()tcll -.in Odula i ( 'rtotel ntO. 251 N Rl} N* -I Is()lAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATESGOVERNMENTWE WIl.L NOT recognize Hillcrest NursingHome Employees Association or any succes-sor thereto, as your exclusive bargaining repre-sentative unless it has been certified by the Na-tional Labor Relations Board as your exclusivebargaining representative in an appropriateunit.HILLCREST NURSING HOME 5q~~~ 60DECISIONS OF NATIONAL. LABOR RELATIONS BOARDWE WIIL. NOT give effect to the agreementwe executed with the Hillcrest Nursing HomeEmployees Association, or to any modifica-tion, renewal, or extension of that agreementunless the Hillcrest Nursing Home EmployeesAssociation has been certified by the NationalLabor Relations Board as set forth above.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed tothem by the National Labor Relations Board.WE wl.l. reimburse, with interest, all pres-ent and former employees for moneys paid by,or withheld from, them on or after May 22,1978, for initiation fees, dues, or other obliga-tions of membership in the Hillcrest NursingHome Employees Association.WE WILL. withhold and withdraw all recog-nition from Hillcrest Nursing Home Employ-ees Association, or any successor thereto, untilit has been certified by the National Labor Re-lations Board as your exclusive bargaining rep-resentative in an appropriate unit.ALFRED SATIN D/B/A HILLCRESTNURSING HOMEDECISIONSTATEMENr OF THE CASEMELVIN J. WELLES, Administrative Law Judge: Thiscase was heard at New York, New York, on February 5and 6, 1979, based on charges filed June 17, 1978, and acomplaint issued August 31, 1978, and amended Septem-ber 5, 1978, alleging that Respondent violated Section8(a)(1), (2), and (3) of the Act. The General Counsel andRespondent have filed briefs.Upon the entire record in the case,' including my ob-servation of the witnesses, and upon consideration of thebriefs, I make the following:FINDINGS OF FACrI. THE BUSINESS OF THE EMPI.OYER AND HE LABORORGANIZATIONS INVOLVEDRespondent is a proprietary nursing home, with itsprincipal office and place of business at Spring Valley,New York. It derives gross revenues in excess of$100,000 each year. It also purchases and receives goodsand materials valued in excess of $10,000 annually frompoints outside the State of New York. I find, as Re-spondent admits, that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of thei Pursuant to agreement hetwecn the General Couunsel and Respoird-ent, (.C. Exhs. 10 hrough 16 are hereby received into evidence and in-corporated into the transcript. The General Counsel's letter suhbmittingthe aforesaid exhibits and requesting the correction of certain errors inthe transcript is hereby designated as ALJ Exh I. arnd ;admitted i, ei-dencc. and the corrections are made as requestedAct. Local 875, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, andHillcrest Nursing Home Employees Association arelabor organizations within the meaning of Section 2(5) ofthe Act.II. THE A.I.IEGEI) UNIAIR ABOR PRACTICESA. The Issues and the FactsThe complaint alleges that Respondent, in April 1978,formed and dominated the Association and entered intoan unlawful agreement with it, which contained a union-security provision that did not conform to the proviso ofSection 8(a)(3) of the Act, thereby violating Section8(a)(1), (2), and (3) of the Act. It also alleges that Re-spondent threatened its employees with discharge if theyopposed the collective-bargaining agreement referred toabove in any way, and that it discharged FlorenceKirsch on May 4, 1978, because of her union activitieson behalf of Local 875 the previous year, and her oppo-sition to the contract with the Association, thereby vio-lating Section 8(a)(3) and (1) as to her.B. Florence Kirsch-FactsThe fact that Respondent entered into a contract withthe Association containing a union-security provision isadmitted, as is the fact that Respondent did dischargeKirsch on May 4, 1978. There is also no dispute as to the"union activities" engaged in by Kirsch in 1977. At thattime, in September, she attended a meeting of Respond-ent's employees at a Holiday Inn, with Local 875 dele-gates present. She signed a Local 875 authorization cardthen, and also successfully solicited another employee,Rosemary Cervone, to sign a card. Cervone was a fellowworker in the activities department. Kirsch spoke withSaul Satin, the activities director and Kirsch's immediatesupervisor, a few days later. She approached Satin andtold him that his attitude had changed, and that it was"quite impossible" to work under such conditions. Hetold Kirsch he was disappointed in her because she didnot tell him about the Union coming in, that he owedher something. Satin also asked her whether she hadsigned a union card, and she said that she had. Followingthat day, according to Kirsch, conditions changed in herdepartment from the former "congenial atmosphere" toSaul Satin's being "grumpy" and insulting in front ofother staff.On November 3, the Board conducted two elections atHillcrest, one for professionals and one for nonprofes-sionals. The Union (Local 875) lost the former election22 to 2 and the latter election 15 to 0. Kirsch stated, onthe stand, that she had voted against the Union.Delores Husted, who was director of nurses for Hill-crest for 5 years, ending in November 1977, testified cre-dibly that Al Satin, Respondent's proprietor, asked her inAugust 1977 if she could help him get the nurses into aunion. Husted subsequently told the nurses that Satinwould like them to unionize, but added that if they weresmart they would find one of their own. Husted thereaf-ter attended a Local 875 organizational meeting at aHoliday Inn, clearly the same meeting that Kirsch at- HILLCREST NURSING HOME61tended, as Husted testified Kirsch was there and Kirschattended only one such meeting. Husted also testified topromises of benefit and threats to close the facilitiesmade by management officials in relation to the unioncampaign prior to the November election. She addedthat the promises were implemented after the election.On December 8, 1977, Carol Medwin was discharged.She was a fellow employee of Kirsch in the activities de-partment. Kirsch was given two warnings at that time bySaul Satin. In one, she was told that another staffmember (clearly Medwin) was terminated in part be-cause of Kirsch's "lack of discipline." On November 29,1978, the Court of Appeals for the Second Circuit en-forced a Board Order, entered pursuant to a formal set-tlement, directing Respondent to make whole CarolMedwin, Floranne Revak, and Gary Berlin, to post no-tices, and to cease and desist from violating Section8(a)(1) of the Act in various specified, and like or relat-ed, ways or from discriminating against employees inviolation of Section 8(a)(3).The next activity of any kind by Kirsch relating tounions occurred late in April 1978. At a meeting calledby Alfred Satin to discuss a proposed contract with theAssociation,2a verbal exchange occurred betweenKirsch and Alfred Satin. Rosemary Cervone testifiedthat Kirsch said the raise for the activities departmentemployees specified in the contract was not sufficient.Satin replied that they (activ ties department employees)were being overpaid, and he could get "any of us for lessmoney." This was repeated back and forth several times.Both Kirsch and Cervone referred to lack of job securityin their jobs, saying, "it was a swinging door in the ac-tivity room." Satin said, "I will deal with that later."Kirsch's testimony relative to this meeting was a bit un-clear. According to her, Karen Gornstein told Al Satinthat the "girls were dissatisfied with the amount ofmoney they were getting as raises and he replied thatthey were overpaid anyway and he wasn't giving anymore raises and that was it. And he said that we were alla dime a dozen and that we could be replaced any-time.... I said that without a good staff ...yourrating wouldn't have been a good one and he sort ofshrugged it off and said, 'Well, you could be replacedanytime.' And I said to him I notice the activity roomwas a swinging door and he said 'I'll take care of thatlater."' All this followed a protest by Kirsch prior toSatin's coming to the meeting,3about the raise being toosmall and that she did not like the idea of Alfred Satinrunning the Association. Alfred Satin's testimony con-firmed that Kirsch was not happy at that meeting withher share of the increases. He denied telling anyone therethat they would be fired.About a week or so later, on May 4, 1978, Kirsch wasdischarged by Saul Satin. He testified that the discharge"was a combination of many things." He proceeded byreferring to "excessive use of the phone," "her wholecharacter diminished upon the firing of Carol Medwin in2 The Association had been recognized as the bargaining agent of aprofessional group of Respondent's employees. The facts relating theretoare set forth hereafter.3 Kirsch testified that Alfred and Harry Satin were asked into themeeting after some discussion among those present.December," and the failure of a particular activities de-partment program at the time of her discharge. Kirschtestified that on May 4 Saul Satin told her, relative to thejust completed "art project" of the activities department,that "it was a piss poor project."4There is a dispute as to the number of warnings givento or received by Kirsch during her employment. Ac-cording to Respondent, she received two warnings onDecember 9, 1977, and one on each of 4 other days,March 7, March 16, April 5, and April 27, 1978. Accord-ing to Kirsch, only the December 9 warning was givento her. Based on other testimony at the hearing to theeffect that warnings are placed in files without employeeknowledge, I believe Kirsch that she did not receive theother warnings. It is clear to me, however, that thewarnings came from Respondent's personnel files, asSaul Satin testified. Apparently, this involved the memo-rializing of verbal warnings without showing the recipi-ent of the verbal warning the written warning placed inthe files.C. Florence Kirsch-DiscussionThe General Counsel contends that Kirsch was dis-charged on May 4, 1978, in retaliation for her union ac-tivities on behalf of the Teamsters in September 1977,and for questioning the legitimacy of Respondent's rec-ognition of the Association in April 1978.As noted in the facts, Kirsch's involvement on behalfof the Teamsters, by her own testimony, consisted of at-tending a meeting, signing a Local 875 authorizationcard, and asking a coworker to do so. This occurred inSeptember 1977. Thereafter, she testified, she votedagainst the Union at the November 3, 1977, election.Seven months later, toward the end of April, Kirsch at-tended the meeting called to discuss the proposed con-tract between the Association and the Company. Ateither an earlier meeting, or earlier that day before anymanagement official appeared, Kirsch had indicated herview that she was not "too thrilled" with what was inthe contract, and that she "didn't like the fact thatAlfred Satin was running this Association." When Satinwas at the meeting, however, Kirsch's only complaintswere about the 10-cent-an-hour proposed increase beinginsufficient, and the lack of job security.The foregoing represents the sum total of Kirsch's pro-tected activities. The testimony does show Alfred Satinwas not exactly enamored of Kirsch's activities on behalfof the Teamsters prior to the election. However, her ac-tivities were not those of a "ringleader"; she was not themainstay of the Teamsters organizational drive; shemerely signed a pledge card and got a fellow employeein the activities department to sign one. Thus, whateverresentment Respondent harbored toward Kirsch in Sep-tember 1977 would have had to survive the overwhelm-ing defeat of Local 875 in the Board-conducted election.And by April 1977, that resentment over, Kirsch's long-past and not very long-lasting union activities wouldhave had to be rekindled by Kirsch's mild objection toI Kirsch conceded that the project wa a "failure," tesillfying also, haay f explanalion, that the activities department ',as not full 'taffed atthe tlimeHILLCREST NURSING HOME hi 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe amount of the pay raise in the Association's contractunder discussion in April 1978. The discussion itself oc-curred at a meeting called for the purpose of employees'voicing just such complaints, further diminishing thelikelihood of Satin's resenting Kirsch's attitude to theextent of discharging her for it.Against this extremely thin case, Respondent's de-fenses appear at least tenable. Kirsch's admission that thedischarge was immediately following the failure of theart project certainly makes the timing of the discharge afactor somewhat more in Respondent's favor than in theGeneral Counsel's. (It occurred at least I week after themeeting at which the interchange between Alfred Satinand Florence Kirsch took place.) And the nature of Re-spondent's complaints about Kirsch was not really refut-ed by Kirsch, although her own testimony puts her in abetter light, quite naturally, than does Saul Satin's.The General Counsel argues that Respondent's assert-ed bases for Kirsch's discharge are "a morass of inconsis-tencies." One aspect of this morass, asserts the GeneralCounsel, is the fact that the failed art project concludedon Kirsch's last day of employment, May 4, but the onlywarning notice relating to that project was dated April27, 1978. Thus, asserts the General Counsel, Saul Satin"purports to discipline on April 27, 1978, for an eventwhich had not yet occurred. Since that is impossible thelikely explanation is that the warning was prepared notwhile the event was fresh in he mind of Saul Satin, butlong after Miss Kirsch was fired." Kirsch's own testimo-ny, however, seems to show that the "failure of the artproject" referred to on May 4 concerned something dif-ferent from the substance of the April 27 warning, evenas explained in Satin's testimony. At the very least, herown testimony establishes that the "piss poor project"did occur on the day of her discharge, not a week earli-er.The second major inconsistency seen by the GeneralCounsel is Saul Satin's testimony that Kirsch's attitudechanged after the firing of Carol Medwin taken in con-junction with the words "lax attitude," referring toKirsch, in a letter of warning given her when Medwinwas discharged. As the testimony here occurred in Feb-ruary 1979, concerning events in December 1977, 1 seeno horrible inconsistency in Satin's verbally datingKirsch's "laxity" from Medwin's discharge, and havingin writing dated it just before (and contributing to) thatdischarge.For all the foregoing reasons, I conclude that the Gen-eral Counsel has failed to establish by a preponderanceof the credible evidence that Kirsch was discriminatorilydischarged, and shall dismiss this aspect of the com-plaint.5D. Respondent's Recognition of the Association-Factsand DiscussionAlfred Satin, Respondent's owner and proprietor, testi-fied that head nurse Karen Gornstein and charge nurseHelen Weinbrecht approached him "several months"' lnlikc the (General Counsel, I dlo not regard anything in the inter-chmrigc hclueen Kirsch and Alfred Satin at the meeting in April as beinga threat o(f discharge, and I dismiss he K(a)(l) allegation of the complaintrl 1 rspect.before the Company signed a contract with the Associ-ation (the contract was signed May 22, 1978) and askedfor "recognition." He told them they would "have toshow me." Gornstein and Weinbrecht left, returningwhat "could have been" 3 months later with three listsof signatures. Satin testified that he granted recognitionto the Association on the basis of these lists presented tohim by Gornstein and Weinbrecht.The General Counsel contends that this recognitionwas violative of Section 8(a)(l) and (2) of the Act. Heargues that the Association never commanded numericalmajority support, so that Respondent's recognition of itwas unlawful under the principle of International Ladies'Garment Workers' Union, AFL-CIO [Bernhard-AltmanTexas Corp.] v. N.L.R.B., 366 U.S. 731 (1961). He assertsthat, even if it should be found that the Association hada numerical majority at any pertinent time, the signatureswere procured by supervisors, and hence are invalid.Further, asserts the General Counsel, the undated lists ofnames relied upon by Respondent as showing the Associ-ation's majority cannot be so used as the "designation"thereon was of separate individuals, not the Association,with these individuals the very supervisors who pro-cured the signatures. Finally, the General Counsel con-tends that the grant of recognition was unlawful becauseRespondent's activities "in the aggregate rise to the levelof domination."None of the three lists forming the basis for recogni-tion is dated, nor does any of the signatures on themhave a date appended. Each list contained the typewrit-ten words "We designate" followed by three lines onwhich to insert a name or names, and then the words,also typewritten, "to represent us to negotiate a contractwith the Hillcrest Nursing Home." The first list, with thenames "Karen Gornstein RN" and "Helen WeinbrechtRN" appearing following the "We designate," contains17 signatures. At the hearing, it was agreed by counselthat I of the 17 names, the last one on the list, was inde-cipherable. (I have not been able to do any better.) Thesecond list, with "A. Berman RN" written in, containsfive signatures, and the third list, with "I. Stewart" writ-ten in, contains three signatures, including IreneStewart's.6Also, in evidence are five company weekly payrollrecords, one each for the months of December 1977 andJanuary through April 1978 for weeks ending about themiddle of each of the months. The payrolls contain thenames of all Respondent's employees, including supervi-sory personnel, and each has well over 200 names. Basedon the testimony at the hearing, the exhibits, and variousstipulations, it is plain that the number of people in therecognized unit was somewhere in the neighborhood of50 in each of the months.I consider first the question whether the Associationrepresented a majority of the unit employees when Re-spondent recognized it. Ascertaining the precise date ofrecognition is, as will be seen, an impossible task. It isdifficult enough to narrow the possibilities down on aT his third list also contained the following "(1. Jones-declinedsigning J Hill)" apparently in Hill's writing, as "Joan Hill RN" appearsdirectl hbelos the quoted parenthetical notation. HILLCREST NURSING HOME63given month. Respondent argues that the payroll for theperiod ending January 15, 1978, should be used, claimingthat the evidence "tends to establish" that the designa-tions were signed during January. The General Counsel,on the other hand, asserts that April was the most likelymonth of recognition. Karen Gornstein and Helen Wein-brecht both testified that they obtained the designationsin late November or early December, and that recogni-tion was accorded the Association at that time, with ne-gotiations with Satin beginning "in late November"(Gornstein), and in January, with the Association bar-gaining with the Company "from January until April"(Weinbrecht). These two witnesses, as well as IreneStewart, were admittedly vague and confused aboutdates.Lorna Jones testified that she first heard about the As-sociation in the spring of 1978, later modifying that to"between the end of the winter and spring." She was"pretty sure" that this occurred less than 3 monthsbefore the April 27 meeting. The third list of names, theone designating I. Stewart has the notation "(L. Jones-declined signing J. Hill RN)" between the second andthird (last) signatures on that list. It is clear thereforethat when Jones "heard" about the Association waswhen this list was offered to her and she would not signit.John Burke, who assisted the "girls" with their con-tract proposals, testified that 'le visited the nursing homeonce or twice a week following his mother's admissionto the home on February 16, 1978. He said that when"the girls found out that I was a retired union official,they told me that they had an organization, and theywanted to draft a contract, so they asked me if I woulddo so, and I was very happy to do it because if couldmake some friends for my mother I was very happy todo that." He testified to having had two sessions withthe "entire unit," as well as to sessions with Al Satin,with the Committee with him. -Burke testified that theoriginal proposals to Satin were made in April. It isclear, therefore, that the testimony of Gornstein andWeinbrecht about negotiations beginning in Novemberor December, or even January, is far off the mark. Burkeonly started visiting the nursing home after February 16,and it would have taken at least some time for "thegirls" to find out he had expertise in negotiating con-tracts. Alfred Satin himself was so vague and (admitted-ly) unclear and uncaring about precise dates as to makehis recollections and estimates scarcely worth consider-ing.Based on the testimony of all witnesses, it does notseem likely that recognition was afforded the Associationuntil at least late March or early April. As the three listsof signatures were also undated, I can only presume thatthey (the lists) would have been turned over to Satinvery shortly after the signatures on them were obtained,and therefore (bolstered in this view by Lorna Jones' tes-timony) that they were signed in late March or earlyApril. I, accordingly, reject the January date of recogni-tion urged by Respondent, in favor of an April or Marchdate. I will analyze whether there was a valid majoritywith references to all 4 months, however, in light of theuncertainty that still remains. 'There is a serious question whether the lists of signa-tures have any validity at all in terms of proving a ma-jority for the Association. For, as noted above, thewords "We designate" are followed by two names(Gornstein and Weinbrecht) on one list, and one moreeach (Berman and Stewart, respectively) on the othertwo, with no mention of "Association." However, al-though I am inclined to the view that undated signatureson undated lists with no union or organization of anykind signified thereon are not valid proof of majority, theburden here is on the General Counsel to show lack ofmajority.7This burden, for reasons set forth below, hasbeen met.As noted above, the 3 lists contain a total of 25 signa-tures. One of them cannot be counted for it is illegible.Respondent argues that three of the four committeewom-en, Gornstein, Weinbrecht, and Berman, should also becounted, even though they did not sign the lists (Stew-art, the fourth designee, did sign list number three). TheGeneral Counsel contends that 4 of the 24 identifiablesigners were in fact supervisors, and therefore cannot becounted. These four are Laverdi, Hill, Tolentino, andFoley. The General Counsel also would exclude Jacobson the ground that she was an office employee and officeemployees were not part of the contract unit. Also atissue is whether some of the names on the payroll shouldbe counted as in the unit in I or more months. Two ofthose named, Dealca and Trevisone, signed the lists.To begin with, I reject the Company's contention thatGornstein, Weinbrecht, and Berman should be countedas if they signed the lists. I have no doubt but that thesethree were in favor of something, probably their owndesignation as representatives of the employees to negoti-ate a contact. But Alfred Satin's testimony precludestheir inclusion as part of any possible majority. He reliedon signatures on the lists, not on some sort of "phantomdesignation." And that is the question I am now attempt-ing to resolve, whether there was a majority of signa-tures in any of the 4 possible recognition months.Various exhibits, stipulations, and testimony, taken to-gether, clearly support the General Counsel's contentionthat the signatures of Laverdi, Hill, Tolentino, and Foleyshould not be counted toward the Association's majority.As to Hill and Tolentino, the stipulation between counselfor Respondent and counsel for the General Counsel ex-plicitly states each to have been a supervisor at all mate-rial times, and this stipulation is confirmed by perform-ance evaluations for each that were introduced into evi-dence. As to Laverdi and Foley, they were at all materi-al times "in-service directors." This job classification wasdescribed by Josephine Choe, Respondent's director ofnurses, as "directing all in-service continuous educationfor the staff." And the job description of the "in-service"director category shows "to supervise and guide all nurs-ing personnel on all wings" as part of the functions ofthat category. I shall accordingly not count the signa-tures of Laverdi, Hill, Foley, or Tolentino in determin-I Arguably, with Respondent's owner, Alfred Satin, having testifiedthat he granted recognition solely on the basis of these lists, their beinginsufficient to demonstrate a majority is enough to carry the GeneralCounsel's burdenHILLCREST NURSING HOME 63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDing whether the Association had a majority. Counsel alsostipulated that Harriet Jacobs was secretary to the direc-tor of nurses at all material times. And Harry Satin testi-fied that "office help," listed as Code No. 0302 on pay-roll records, were not part of the unit. Although Jacobsappeared under Code No. 0302 only in the April payroll,I accept the stipulation of the parties that she was a clerkat all material times, and therefore do not count her sig-nature toward the Association's majority. The only otherquestions with respect to those employees who signedthe lists involve Dealca and Trevisone. The payrolls inevidence seem to show that Dealca's employment endedon March 11, 1978, and that Trevisone's employmentended on March 25, 1978. If that is so, neither signaturecould be counted in April, and Dealca's could probablynot be counted in March. I consider these two alongwith the rest of the employees whose inclusion in theunit for purposes of a numerical count presents a prob-lem in 1 or more months.The January 1978 payroll contains 57 names with codenumbers indicating they are part of the unit. Three ofthese names are agreed by the parties (in their briefs) notto be in the unit-Choe, director of nurses, Adler, assist-ant director of nurses, and Saul Satin, agreed to be a su-pervisor. And I have already concluded that Hill's, La-verdi's, Tolentino's, Foley's, and Jacobs' designationscannot count toward a majority showing for the Associ-ation; naturally, they are not counted in terms of unitsize either.These resolutions lower the unit size to 49 and thenumber of legible signatures on the lists to 19. There re-mains to be resolved the status of signers Dealca andTrevisone, as mentioned above, as well as of nonsignersBergstrom, Burton, Faulls, Nack, and Revak, all ofwhom Respondent would exclude from the unit on theground that they were last paid prior to the January pay-roll in evidence. The General Counsel would includeRevak in the unit on the ground that she was a discri-minatee in the earlier settled case. The General Counseltakes no firm position with respect to Dealca, Nack,Trevisone, and Bergstrom, pointing out that althoughthey were not paid during some of the months involved,other personnel records indicate that they may havebeen employed at material times.I agree with the General Counsel that Revak shouldbe included in the unit for purposes of determining theAssociation's majority, or lack thereof, on any particulardate, on the basis of the settlement agreement. Althougha settlement agreement may not be used for purposes ofestablishing a violation of the Act, as noted above, itmay be used to establish "eligibility" in an election, a for-tiori, to establish "eligibility with respect to determininga majority or lack thereof without an election. It is truethat the settlement agreement here did not provide forRevak's reinstatement, but only for backpay. But thebackpay for Revak covered the period from her dis-charge in December through July 24, 1978, a period thatembraced all possible dates in which the Association'smajority status could be at issue. In effect, then Revakwas paid for the full period, and it must be presumedthat she would have been at work during that period.Accordingly, I deem Revak properly included in theunit.As to the other four, payroll records indicate thatBergstrom was last paid on December 25, 1977; Dealcaon March 11, 1978; Nack on December 4, 1977, andTrevisone on March 25, 1978. As to Dealca, there is avacation request dated June 30, 1978, in the file, as wellas indication of absences in October and December 1978.As to Bergstrom, there is evidence of an evaluation forthe period from June to December 1978. And as toTrevisone, there is no evidence of any employee separa-tion form in the file. The fact that Dealca and Bergstromwere employed again in June 1978, or shortly thereafter,does not prove their presence during any of the payrollperiods in question for which they were not paid, nor isit sufficient to establish that they were in some sort ofstatus that carried with it a reasonable expectation of re-employment. The lack of a separation form in the file forTrevisone is also not a sufficient basis for concludingthat she was on the payroll during the months in ques-tion (in her case, during April), particularly in the ab-sence of evidence showing that separation forms werealways utilized for a departing employee. As to Nack,however, company records indicate that she returnedfrom a 6-month maternity leave in July 1978. Under set-tled law, she must be counted as part of the unit duringthe intervening months.As to Burton, the payroll record for January 1978 in-dicates at one point that she was last paid in December1977. However, subsequent payroll records show a lastpayment to her on February 4, 1978. Accordingly, shewas in the unit in January, but not thereafter. Finally,payroll records show clearly that Faulls should be ex-cluded in March and April; Shakleford in February,March, and April; and Helen Sontag in February.March, and April.There are also, based on the payroll records, additionsto the unit-of Sisterenik for the months of March andApril, and Farley for the month of April. With these ad-ditions, and recapping all the foregoing resolutions as towhich employees were in the unit in each of the 4months, and how many of them can be counted towardthe Association's majority, the following figures emerge:In January, the Association had 19 signers out of 47 inthe unit; in February, it had 19 signers out of 44 in theunit; in March it had 18 signers out of 43 in the unit; andin April, it had 17 signers out of 43 in the unit.In sum, whether January, as urged by Respondent,April, as urged by the General Counsel, or February orMarch, the other two "possible" months during whichrecognition could have been granted, is utilized as theappropriate month to determine the Association's major-ity status, it is plain that no such status is shown. Themost names on the list that are countable toward the As-sociation's majority at any time are 19. And the leastnumber of employees in the unit in any of the 4 monthsis 43. Even counting the three nonsigner designees,Gornstein, Weinbrecht, and Berman for the Associationwould not alter this result. The figures in that eventwould show as ollows: January-22 out of 47; Febru- HILLCREST NURSING HOME65ary-22 out of 44; March-21 out of 43; and April-20out of 43.As the evidence demonstrates that the Association wasnot the majority representative of the employees at anymaterial time, Respondent has violated Section 8(a)(1)and (2) of the Act by recognizing it and entering into acontract with it.I do not conclude, however, that Respondent's con-duct in this case, in all the circumstances, amounted todomination of the Association. Perhaps, Respondent wel-comed the Association as a buffer against future organi-zational efforts by Local 875. But liking, or even accept-ing with open arms, a particular labor organization, isnot unlawful unless the accepted labor organization isnot entitled to recognition. As the latter is the case here,I have found that Respondent violated the Act. Theother bases upon which the General Counsel relies inurging a finding of "domination" are the alleged supervi-sory status of Gornstein, Weinbrecht, Berman, and Stew-art; assistance to the Association in collecting signatureson company time and property; making nursing homepremises available for Association meetings; and the factthat the Association did not "function normally." Theevidence fails to establish to my satisfaction that the fouremployees were supervisors at pertinent times, under thestandards set forth by the Board in Wing Memorial Hos-pital Association, 217 NLRB 1015 (1975). Nor does theevidence show that signature; were collected on work-time, the testimony is to the contrary-viz, Weinbrecht'stestimony that she collected signatures on "my coffeebreak," not on worktime. The "meetings" for whichnursing home premises were "made available" were ne-gotiation meetings, meetings between management andthe Association to discuss the proposed contract. Thereis nothing untoward about that. The evidence reliedupon by the General Counsel to show that the Associ-ation did not "function normally' seems to consist pri-marily of what is quite confusing testimony by Directorof Nurses Josephine Choe, who clearly did not under-stand the questions being asked in some respects. Forthese reasons, I conclude that the General Counsel hasnot established a case of domination.E. The Alleged Unlawful Union-Security ClauseA final allegation of the complaint is that the union-security clause of the May 22, 1978, agreement did notcomply with the requirements of Section 8(a)(3)'s provi-so.The contract in evidence contains a union-securityclause reading as follows: "As a condition of employ-ment, all employees covered by this Agreement shall,(90) days after the date of execution hereof or hiringbecome members of the Association and remain membersduring the term of this Agreement." The words "execu-tion hereof or" are written in ink, not typed. It seems tome that the General Counsel may have seen a typed ver-sion of the contract without the interlineated words, forhe stated in his brief that the clause requires "member-ship 90 days after hiring." Be that as it may, I do notread the clause as being in contravention of the 8(a)(3)proviso in terms of its language, as I believe a "which-ever is later" is the purport of the provision, and therewas no litigation of this point. Of course, as I have foundthat Respondent's recognition of the Association was un-lawful, so was the entire contract that followed recogni-tion, including its union-security clause. And, as I shallorder that the contract be set aside and recognition with-drawn, there is no need for a separate order respectingthe union-security clause in any event.CONCLUSIONS OF LAW1. Local 875 and Hillcrest Nursing Home EmployeesAssociation are labor organizations within the meaningof Section 2(5) of the Act.2. By recognizing and signing a contract with HillcrestNursing Home Employees Association for certain of itsemployees, Respondent has engaged in and is engagingin unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (2) and Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER8The Respondent, Alfred Satin d/b/a Hillcrest NursingHome, Spring Valley, New York, his agents, successors,and assigns, shall:1. Cease and desist from:(a) Recognizing Hillcrest Nursing Home EmployeesAssociation or any successor thereto as the representa-tive of any of his employees for the purposes of collec-tive bargaining unless or until said labor organizationshall have been certified by the National Labor RelationsBoard as the exclusive representative of such employeesin an appropriate bargaining unit.(b) Giving effect to the agreement with the Associ-ation executed May 22, 1978, or any modification, re-newal, or extension thereof unless and until it has beencertified as the exclusive bargaining representative by theBoard.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Withhold and withdraw all recognition from Hill-crest Nursing Home Employees Association, or any suc-cessor thereto, until it has been certified in the manneraforesaid by the National Labor Relations Board.In the event no exception,s arc filid ais pros ided h Se, 1i)2 4h of theRules and Regulations of the Naltionlal lthbor Relatiol, Btard. the finld-ings. conlusil,,s, and recomimended Order heret hall, a provided inSec 1024 of the Rule and Regulation. be adopted h he I Board andbeconle its indlilgs. cit;luionll, illd ()rder, aind 11 lhlCl iJctlol theretoshall he deemed 'W ai ed fotr all purpose,HILLCREST NURSING HOME 65 66DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Spring Valley, New York, place of busi-ness copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the RegionalDirector for Region 2, after being duly signed by an au-thorized representative of the Company, shall be posted9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "PostedBy Order of the National Labor Relations Board" shall read "PosltedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."immediately upon receipt thereof and maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places at all locations where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Company to insure that the notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.